396 N.E.2d 335 (1978)
George W. BRADY and Jacqueline L. Brady, Appellants,
v.
EASTERN INDIANA PRODUCTION CREDIT ASSOCIATION, Appellee.
No. 178 S 16.
Supreme Court of Indiana.
January 23, 1978.

ORDER
It is hereby directed that the case of Brady v. Eastern Indiana Production Credit Assoc. (1977) Ind. App., 360 N.E.2d 1267, be remanded to the Court of Appeals for consideration of the merits.
This Court finds the reasoning of the dissent more in line with our stated policy to reach the merits of a case whenever possible. See State v. Heslar (1972) 257 Ind. 625, 277 N.E.2d 796. Additionally, this Court relies on the case of Peters et al. v. Poor Sisters of Saint Francis Seraph of the Perpetual Adoration Society, Inc. (1971) 257 Ind. 360, 274 N.E.2d 530, wherein this Court, under the former transfer filing fee statute, held the untimely receipt of the fee by the Clerk was not grounds for dismissal where the petition to transfer was timely filed. Thus, in applying the reasoning of Peters, supra, to this case we believe the untimely payment and receipt of the filing fee should not be grounds for automatic dismissal where the record is timely filed, as here.
Transfer granted and case remanded to Court of Appeals for decision upon merits.
All Justices concur except DeBRULER, J., who would deny transfer.